
	
		I
		111th CONGRESS
		1st Session
		H. R. 2479
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify
		  the designation of accreditation organizations for prosthetic devices and
		  orthotics and prosthetics, to apply accreditation and licensure requirements to
		  such devices and items for purposes of payment under the Medicare Program, and
		  to modify the payment rules for such devices and items under such program to
		  account for practitioner qualifications and complexity of
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Orthotics and Prosthetics Improvement Act of
			 2009.
		2.Modification of
			 requirements applicable under Medicare to designation of accreditation
			 organizations for suppliers of prosthetic devices and orthotics and
			 prosthetics
			(a)In
			 generalSection
			 1834(a)(20)(B) of the Social Security Act (42 U.S.C. 1395m(a)(20)(B)) is
			 amended—
				(1)by striking
			 Not later than and inserting (i) In
			 general.—Subject to clause (ii), not later than with
			 the same indentation as the clause added by paragraph (2); and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Special
				requirements for accreditation of prosthetic devices and orthotics and
				prostheticsFor purposes of
				applying quality standards under subparagraph (A) for suppliers of items and
				services described in subparagraph (D)(ii), the Secretary shall designate and
				approve an independent accreditation organization under clause (i) only if such
				organization is a Board or program described in subsection (h)(1)(F)(iv). Not
				later than January 1, 2010, the Secretary shall ensure that at least one
				independent accreditation organization is designated and approved in accordance
				with this
				clause.
						.
				(b)Effective
			 dateAn organization must satisfy the requirement of section
			 1834(a)(20)(B)(ii), as added by subsection (a)(2), not later than January 1,
			 2010, regardless of whether such organization is designated or approved as an
			 independent accreditation organization before, on, or after the date of the
			 enactment of this Act.
			3.Application of
			 existing accreditation and licensure requirements for certain prosthetics and
			 custom-fabricated orthotics to Prosthetic Devices and Orthotics and
			 Prosthetics
			(a)In
			 generalSection 1834(h)(1)(F)
			 of the Social Security Act (42 U.S.C. 1395m(h)(1)(F)) is amended—
				(1)in the heading, by
			 striking Special
			 payment rules for certain prosthetics and custom-fabricated
			 orthotics and inserting Payment rules;
				(2)in clause (i), by
			 striking an item of custom-fabricated orthotics described in clause (ii)
			 or for an item of prosthetics unless such item is and inserting
			 a prosthetic device or an item of orthotics or prosthetics, including an
			 item of custom-fabricated orthotics described in clause (ii), unless such
			 device or item, respectively, is;
				(3)in clause
			 (ii)(II), by striking a list of items to which this subparagraph
			 applies and inserting a list of items for purposes of clause
			 (i); and
				(4)in clause
			 (iii)(III), by striking to provide or manage the provision of
			 prosthetics and custom-designed or -fabricated orthotics and inserting
			 to provide or manage the provision of prosthetics and orthotics (and
			 custom-designed or -fabricated orthotics, in the case of an item described in
			 clause (ii)).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to devices
			 and items furnished on or after January 1, 2010.
			4.Medicare payment
			 rules for prosthetic devices and orthotics and prosthetics to account for
			 practitioner qualifications and complexity of careSection
			 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended—
			(1)in paragraph
			 (1)(F)(iii), by striking other individual who and inserting
			 other individual who, with respect to a category of orthotics and
			 prosthetics care described in clause (i), (ii), (iii), (iv), or (v) of
			 paragraph (5)(C) furnished on or after January 1, 2010, satisfies all
			 applicable criteria of the provider qualification designation for such category
			 described in the respective clause, and who;
			(2)in paragraph
			 (1)(F)(iv), by inserting before the period the following: and, with
			 respect to a category of orthotics and prosthetics care described in clause
			 (i), (ii), (iii), (iv), or (v) of paragraph (5)(C) and furnished on or after
			 January 1, 2010, satisfies all applicable criteria of the provider
			 qualification designation for such category described in the respective
			 clause; and
			(3)by adding at the
			 end the following new paragraph:
				
					(5)Payment rules to
				account for practitioner qualifications and complexity of care
						(A)In
				generalIn applying clauses
				(iii) and (iv) of paragraph (1)(F) for purposes of determining whether payment
				may be made under this subsection for prosthetic devices and orthotics and
				prosthetics furnished on or after January 1, 2010, the Secretary shall take
				into account the complexity of the respective item and the qualifications of
				the individual or entity furnishing and fabricating such respective item in
				accordance with this paragraph.
						(B)Assignment of
				billing codesFor purposes of
				subparagraph (A), the Secretary shall utilize and incorporate the set of
				L-codes listed, as of the date of the enactment of this paragraph, in the
				2008 Orthotics and Prosthetics Tripartite Document, a
				multi-organization compilation of HCPCS codes, to assign specific billing codes
				to the category of orthotics and prosthetics care described in each of clauses
				(i) through (v) of subparagraph (C) using the provider qualification
				designation for each HCPCS code as stated in such document. In the case that
				such document is updated or reissued, the previous sentence shall be applied
				with respect to the most recent update or reissuance of such document.
						(C)Categories of
				orthotics and prosthetics care described
							(i)Custom
				fabricated prosthetics categoryThe category of orthotics and
				prosthetics care described in this clause is a category for custom fabricated
				prosthetics devices that are made from detailed measurements, images, or models
				in accordance with a prescription and that can only be utilized by a specific
				intended patient. The provider qualification designation for the category shall
				reflect the following:
								(I)The category of
				care involves the highest level of complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who is educated and trained with a course of study
				specific to and is credentialed, certified, or licensed in prosthetics to
				ensure the comprehensive provision of prosthetic care. Such care shall be based
				on sound clinical judgment and technical expertise based on the practitioner’s
				education and clinical training, in order to allow the practitioner to
				determine the device parameters and design, fabrication process, and functional
				purpose specific to the needs of the patient to maximize optimal clinical
				outcomes.
								(ii)Custom
				fabricated orthotics categoryThe category of orthotics and
				prosthetics care described in this clause is a category for custom fabricated
				orthotics devices that are made from detailed measurements, images, or models
				in accordance with a prescription and that can only be utilized by a specific
				intended patient. The provider qualification designation for the category shall
				reflect the following:
								(I)The category of
				care involves the highest level of complexity with substantial clinical
				risk.
								(II)The category of care requires a
				practitioner who is educated and trained with a course of study specific to
				orthotics and is credentialed, certified, or licensed in orthotics to ensure
				the appropriate provision of orthotic care. Such care shall be based on sound
				clinical judgment and technical expertise based on the practitioner’s education
				and clinical training, in order to allow the practitioner to determine the
				device parameters and design, fabrication process, and functional purpose
				specific to the needs of the patient to maximize optimal clinical
				outcomes.
								(iii)Custom fitted
				highThe category of
				orthotics and prosthetics care described in this clause is a category for
				prefabricated orthotics devices that are manufactured with no specific patient
				in mind, but that are appropriately sized, adapted, modified, and configured
				(with the required tools and equipment) to a specific patient in accordance
				with a prescription. The provider qualification designation for the category
				shall reflect the following:
								(I)The category of
				care involves moderate to high complexity with substantial clinical
				risk.
								(II)The category of
				care requires a practitioner who is educated and trained with a course of study
				specific to orthotics and is credentialed, certified, or licensed in orthotics
				to ensure the appropriate provision of orthotic care. Such care shall be based
				on sound clinical judgment and technical expertise based on the practitioner’s
				education and clinical training, in order to allow the practitioner to
				determine the appropriate device relative to the diagnosis and specific to the
				needs of the patient to maximize optimal clinical outcomes.
								(iv)Custom fitted
				lowThe category of orthotics
				and prosthetics care described in this clause is a category for prefabricated
				orthotics devices that are manufactured with no specific patient in mind, but
				that are appropriately sized and adjusted to a specific patient in accordance
				with a prescription. The provider qualification designation for the category
				shall reflect the following:
								(I)The category of
				care involves a low level of complexity and low clinical risk.
								(II)The category of
				care requires a supplier that is credentialed, certified, or licensed within a
				limited scope of practice to ensure appropriate provision of orthotic care. The
				supplier’s education and training shall insure that basic clinical knowledge
				and technical expertise is available to confirm successful fit and device
				compliance with the prescription.
								(v)Off-the-shelfThe category of orthotics and prosthetics
				care described in this clause is a category for prefabricated devices that
				require minimal self adjustment for appropriate use. The provider qualification
				designation for the category shall reflect that such devices do not require
				expertise in trimming, bending, molding, assembling, or customizing to fit the
				patient and that no formal credentialing, clinical education, or technical
				training is required to dispense such devices.
							(D)ConsultationIn
				modifying the payment basis, the Secretary shall consult with appropriate
				experts in orthotics and prosthetics, including practitioners that furnish
				devices and items within the categories of prosthetics and orthotics care
				described in subparagraph (C).
						(E)Budget
				neutralityThis paragraph shall be applied in a manner to result
				in the same aggregate amount of expenditures for prosthetic devices and
				orthotics and prosthetics under this section for a year as would be made if
				this paragraph did not apply, as estimated by the
				Secretary.
						.
			5.Reports
			(a)Report on
			 enforcing new licensing and accreditation requirementsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to Congress a report on the steps taken by the Department of Health and
			 Human Services to ensure that the State licensure and accreditation
			 requirements under section 1834(h)(1)(F) of the Social Security Act, as amended
			 by section 3, are enforced. Such report shall include a determination of the
			 extent to which payments for prosthetic devices and orthotics and prosthetics
			 under the Medicare program under title XVIII of such Act are made only to those
			 providers of services and suppliers that meet the relevant accreditation and
			 licensure requirements under such section, as well as a determination of
			 whether additional steps are needed.
			(b)Report on fraud
			 and abuseNot later than 30
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to Congress a report on the effect of the
			 requirements under subsection (a)(20)(B)(ii) of section 1834 of the Social
			 Security Act (42 U.S.C. 1395m), as added by section 2, and subsection (h)(1)(F)
			 of such section, as amended by section 3, on the occurrence of fraud and abuse
			 under the Medicare program under title XVIII of such Act, with respect to
			 prosthetic devices and orthotics and prosthetics for which payment is made
			 under such program.
			6.Rules of
			 construction
			(a)Scope of
			 practiceNothing in this Act
			 shall be construed as superceding or otherwise affecting a provision of State
			 law insofar as such law relates to the scope of practice for occupational
			 therapists, physical therapists, or both.
			(b)No effect on
			 other servicesNothing in
			 this Act shall be construed as modifying the ability, in existence as of the
			 date of the enactment of this Act, of a physical therapist or occupational
			 therapist to provide services for which payment may be made under title XVIII
			 of the Social Security Act if such services are completely distinct from the
			 fabrication and sale of prosthetic devices and orthotics and prosthetics
			 described in section 1834(h)(4) of the Social Security Act (42 U.S.C.
			 1395m(h)(4)), such as assisting in adapting or using such devices, gate
			 training, or other equivalent services.
			
